NO.
12-06-00114-CV
NO. 12-06-00115-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
 
IN RE: LLOYD MURRAY,  §          ORIGINAL
PROCEEDING
RELATOR
 
§          
 


















 
 

MEMORANDUM OPINION




            On April 7,
2006, Lloyd Murray filed these petitions for a writ of mandamus, complaining
that Respondent, the Honorable Kerry S. Russell, Judge of the 7th Judicial
District Court in Smith County, failed to rule on his pretrial motions in the
underlying criminal proceedings.  
            To obtain
mandamus relief in a criminal matter, the relator must establish that (1) the
act sought to be compelled is ministerial rather than discretionary in nature
and (2) there is no adequate remedy at law. 
Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548
(Tex. Crim. App. 1987).  Here, Respondent
appointed counsel to represent Murray in the trial court.  Murray filed his pretrial motions pro se
after counsel was appointed.  Murray is
not entitled to hybrid representation—partially pro se and partially by
counsel.  See Landers v.
State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977).  Because counsel was appointed for Murray,
Respondent was entitled to look solely to the attorney and was not required to
consider Murray’s pro se motions.  See
Busselman v. State, 713 S.W.2d 711, 714 (Tex. App.–Houston [1st
Dist.] 1986, no pet.).  Therefore,
Respondent did not violate a ministerial duty by declining to rule on the
motions.  
            Because
Respondent did not violate a ministerial duty, Murray is not entitled to the
relief he seeks.  Accordingly, the
petitions for writ of mandamus are  denied.  Murray’s motion to stay 
 
the trial court proceedings is overruled as moot.
 
 
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
 
Opinion delivered April 12,
2006.
Panel consisted of Worthen, C.J., Griffith, J. and
DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)